Title: To Thomas Jefferson from William Stephens Smith, 21 May 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London May. 21st. 1786.

I was much pleased by the receipt of yours of the 4th. inst.  to find you had arrived safe at Paris, and that the rout you took proved so agreable, as to induce you to recommend it to me, when I visit Paris. If that should ever happen again, St. Omar’s and Arras shall be visited, not only on account of your recommendation, but to indulge my natural disposition which sometimes throws me out of the common road, and is seldom satisfied with the common reason given by travelers, when they are asked, Why did you travel that road? and they answer, because it’s the most common, and I had travelled it before. I must acknowledge for these very reasons I should always chuse to take an other. I take this oppertunity by Mr. Smith a young Gentleman of South Carolina to forward your travelling press. I think it will answer very well, the only objection to it, is, that the spring may prove too slight. It is neat and will please you, before you know the price, but when I tell you that I gave him (the man who made it) £5.10., you must think him an unconsionable Dog. But I know of no Gentleman better qualified to pass over the disagreables of life than Mr. Jefferson, as he makes his calculations for a certain quantity of imposition, which must be admitted in His intercourse with the world. When it shews itself in high colours, he has only to count ten and he is prepared for the subject. Happy state of mind-when shall I be able to make use of the same recourse to effect. I am in high practice every day which you will not doubt. I have made some very considerable advances, and flatter myself I shall be much benefitted by the Plan. I frequently feel myself much obliged to you for it. The subject I hinted at in my last, was the affairs of South America. There are agents here, soliciting the Countenance of this Court. It will not be publickly granted, but a Beaumarchais will be found, to furnish by private Contract, arms and amunition and other warlike stores. The Marquis of Buckingham has appointed a time and place to see the agents, and if he likes the project; that is, he holds out this Idea to them; if their plans are such as will insure him a good profit in return, he will, as an Individual furnish on his own private speculation, what sums of money may be wanting to forward the necessary supplies. This appears perfectly satisfactory to the agents, and the business will be discussed and finally arranged in the course of this, and the ensuing week. If the progress of it will be of service to you to know, and will furnish points which must be interesting to our Country if properly stated, I shall communicate freely, as safe oppertunities offer, and Circumstances come to my knowledge.

In the mean time I shall write Mr. Jay fully on the subject and think by your communicating also what you know of the state of that country and the European opinions respecting it, it will have more weight in engaging the attention of Congress, than anything I can forward. I wrote to Mr. Jay on this subject on the 6th. of December last and supposed at that time, the politicks of that Country were well worthy of attention, not only as having the ability of promoting our interest in a Commercial intercourse with its Inhabitants, but from its vicinity and our particular situation, I took the liberty of supposing, that we could not be too early on our Guard against being drawn in as a party in the contest, should it ever assume a serious aspect. I hope it may not be thought forward in the Young Gentleman, but in a Letter of the 10th: of this month to Mr. Jay I have observed “that there will be no measures left unattempted to make use of the interprising spirit of the People at Kentucky, whose confined situation may possibly induce them, to listen to proposals on this Subject, in expectation of a lucrative Commerce, and a free navigation of the Missisipi” and therefore supposed that the sooner they are attended to, the better. But I confess to you, Sir, I know not how they can be restrained if the question is brought seriously forward by the South Americans. The affairs of that settlement must be embarassing, for they have no out-lett for their produce, and this embarassment must increase in proportion to the growth of their settlement, and the extention of their agriculture and increase of their wants. Now, Sir, there are but too channels thro’ which they can obtain such a communication as is necessary for their support, at least with the Ideas they have carried with them of the advantages of Commerce and a free and easy communication with the lower Countries. The one is, either by negotiation or War to open the Missisipi, and the other, by pressing a speedy communication (by an inland navigation) with the head waters of the Potowmack. The former will rather too much detach that people from, and the latter, particularly connect them with, the United S.
This subject has been touched to me several times. I have treated it, in no other way than that, which will furnish me with proper information of its progress, being fully convinced that a war upon a speculative system cannot be at present the object of my Country. I have only listened with attention, and when a reply was necessary, superior caution took the judgment seat, and this  was the mental decision—that it was a point which an American and more particularly one in a public station, should treat, with the utmost delicacy and caution—and my words were coined upon it.—I have Letters from America by the April Packett as late as the 8th. which mention, that all the states have agreed to the Impost except New York, and at that moment it was under the consideration of the Legislature. By the next ship we expect the agreable news of its having passed unanimously. Should it be otherwise, I tremble for our national faith and character, for I see no other resource left for the payment of the foreign Debt &c. &c. The return of Mr. Lamb from Algiers which your Letters mention, may I think be considered as a saving clause in a will, and the money expended short of the sum allowed, may be looked upon, as clear gains. However I will not forestal the markett. Mr. Adams will answer them, one of these day’s. Remember me to the Marquis and his Lady, and be assured of the friendship and respect with which I am your most Obliged and Humble Servant,

W. S. Smith

